Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112(b) and 35 U.S.C. §101 rejections:
Applicant’s claim amendments filed December 6, 2021 combined with Examiner’s Amendment as indicated below overcame these rejections, therefore all prior rejections have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Jingjing Ye on December 14, 2021.
The application has been amended as follows:
Cancel claims 1-18.
Amend Claims 19 and 25 as follows:
19. (currently amended) A non-transitory computer-readable medium with instructions stored thereon, wherein the medium is configured to predict a behavior of a motor, that when executed by a processor, performs the steps comprising: determining a plurality of predictive machine learning models; receiving input values from at least one sensor, said at least one sensor is configured to receive operational data from the motor; updating a probability of a plurality of operational outcome of the motor for each of a unit time stamp within a predetermined time period, comprising: calculating a percentage of input values that are correct; removing, at random, a plurality of input values corresponding to the percentage that are incorrect; calculating a mean square prediction error value from the input values not removed; calculating a weight of each of the plurality of predictive machine learning models; determining an upper bound and a  calculating the probability of a plurality of operational outcomes of the motor;  predicting the behavior of the motor for said unit time stamp; and transferring data respecting the predicted behavior of the motor to at least one of a personal computer (PC) and a smart phone.
25. (currently amended) A system comprising: a non-transitory computer-readable medium with instructions encoded thereon, wherein the medium is configured to predict a behavior of a motor; and one or more processors configured to, when executing the instructions, perform operations of: determining a plurality of predictive machine learning models; receiving input values from at least one sensor, said at least one sensor is configured to receive operational data from the motor; updating a probability of a plurality of operational outcome of the motor for each of a unit time stamp within a predetermined time period, comprising: calculating a percentage of input values that are correct; removing, at random, a plurality of input values corresponding to the percentage that are incorrect; calculating a mean square prediction error value from the input values not removed; calculating a weight of each of the plurality of predictive machine learning models; determining an upper bound and a lower bound of the input values not removed; calculating a counter value for each of the plurality of predictive machine learning models; updating the weight of each of the plurality of predictive machine learning models; calculating a normal probability; updating the upper bound and lower bound of the input values not removed; updating the normal probability based on the updated upper bound and updated lower bound of the input values not removed;  calculating the probability of a plurality of operational outcomes of the motor;  predicting the behavior of the motor for said unit time stamp; and transferring data respecting the predicted behavior of the motor to at least one of a personal computer (PC) and a smart phone.

Pertinent Art Cited
The following US Patent Applications and/or NPL references reveal the current state of the art:
	Kobayashi et al. (US 2018/0018587) teaches of a machine learning system (figs.1-2) comprising multiple machine learning models (multiple machine learning algorithms A-C, fig.5), and multiple progressive sample size of datasets to train each of the multiple machine learning models at each learning steps (fig.5 and par.0078-0079) and for each learning step is completed, a prediction performance for each model is progressively improved to a maximum prediction performance score (par.0080-0085). Kobayashi further teaches of applying root mean square error for prediction performance index (par.0043); for each of the models determining the coefficients by regression analysis with each coefficients represents the weight of an explanatory variable (par.0102, par.0135, par.0194); determining the upper confidence limit on the prediction performance and the ascending curve behavior of the prediction performance of each machine learning models (par.0065-0066, par.0077); and determine the probability distribution of the prediction performance (par.0194 and fig.11).
	Amruthnath et al. (“Fault Class Prediction in Unsupervised Learning Using Model-Based Clustering Approach”, 2018, p.5-12) teaches of a process for machine fault prediction including data collection for a certain period and data is modeled in multiple learning algorithms (p.5). Amruthnath teaches further the steps of data cleaning to remove incomplete, duplicate and missing values (p.5); data feature extraction/selection (p.7); fault prediction with K-means, clustering analysis in unsupervised learning, and T2 statistic with prediction limits to obtain 99.99% confidence (p.7 and p.10).
	However, Kobayashi and Amruthnath taken alone or in combination, fails to teach the steps:
calculating, by a computer, a percentage of input values that are correct; removing, at random, a plurality of input values corresponding to the percent that are incorrect; calculating a mean square prediction error value from the input values not removed; calculating a weight of each of a plurality of single predictive machine learning models; determining an upper bound and a lower bound of the 

Allowable Subject Matter
 Claims 19-30 are allowed. 
The primary reason for the allowance of claim 19 is that the prior art of record, taken alone or in combination, fails to disclose or render obvious the subject matter of:
“A non-transitory computer-readable medium with instructions stored thereon, wherein the medium is configured to predict a behavior of a motor, that when executed by a processor, performs the steps comprising: determining a plurality of predictive machine learning models; receiving input values from at least one sensor, said at least one sensor is configured to receive operational data from the motor; updating a probability of a plurality of operational outcome of the motor for each of a unit time stamp within a predetermined time period, comprising: calculating a percentage of input values that are correct; removing, at random, a plurality of input values corresponding to the percentage that are incorrect; calculating a mean square prediction error value from the input values not removed; calculating a weight of each of the plurality of predictive machine learning models; determining an upper bound and a lower bound of the input values not removed; calculating a counter value for each of the plurality of predictive machine learning models; updating the weight of each of the plurality of predictive machine learning models; calculating a normal probability; updating the upper bound and lower bound of the input values not removed; updating the normal probability based on the updated upper bound and updated lower bound of the input values not removed; calculating the probability of a plurality of operational outcomes of the motor; predicting the behavior of the motor for said unit time stamp; and transferring data respecting the predicted behavior of the motor to at least one of a personal computer (PC) and a smart phone.”

“A system comprising: a non-transitory computer-readable medium with instructions encoded thereon, wherein the medium is configured to predict a behavior of a motor; and one or more processors configured to, when executing the instructions, perform operations of: determining a plurality of predictive machine learning models; receiving input values from at least one sensor, said at least one sensor is configured to receive operational data from the motor; updating a probability of a plurality of operational outcome of the motor for each of a unit time stamp within a predetermined time period, comprising: calculating a percentage of input values that are correct; removing, at random, a plurality of input values corresponding to the percentage that are incorrect; calculating a mean square prediction error value from the input values not removed; calculating a weight of each of the plurality of predictive machine learning models; determining an upper bound and a lower bound of the input values not removed; calculating a counter value for each of the plurality of predictive machine learning models; updating the weight of each of the plurality of predictive machine learning models; calculating a normal probability; updating the upper bound and lower bound of the input values not removed; updating the normal probability based on the updated upper bound and updated lower bound of the input values not removed; calculating the probability of a plurality of operational outcomes of the motor; predicting the behavior of the motor for said unit time stamp; and transferring data respecting the predicted behavior of the motor to at least one of a personal computer (PC) and a smart phone.”
Claims 20-24 and 26-30 are allowed due to their dependency on claims 19 and 25 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        January 5, 2022